The plaintiffs alleged that the defendant was indebted to them in the sum of $599.58 with interest. The defendant admitted that he had become responsible to the plaintiffs for advancements made on merchandise sold his tenants to the amount of $630 and on his personal account to the amount of $31.30; but he alleged that this amount ($661.30) had been paid. The plaintiffs claimed that the defendant's entire indebtedness had been $1,260.88, but that it has been reduced by this payment to $599.58. The controversy involved an issue of fact, which, under correct instructions, was answered by the jury in favor of the plaintiffs. We find
No error.